Case 4:20-cv-02078-MWB Document 182-18 Filed 11/19/20 Page 1 of 2




               Exhibit 17
      Case 4:20-cv-02078-MWB Document 182-18 Filed 11/19/20 Page 2 of 2

                                                                                      Exhibit 17
                       DECLARATION OF CHRISTIAN LEINBACH

I, Christian Y. Leinbach, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that:

       1.      I am a citizen of the United States.

       2.      I am a Berks County Commissioner.

       3.      As a Berks County Commissioner, I am involved in the elections process in Berks
               County.

       4.      On November 2, 2020, our elections department received an email from Jonathan
               M. Marks, Deputy Secretary for Elections & Commissions with the subject
               “Important DOS Email – Clarification regarding Ballots Set Aside During Pre-
               Canvass.” A copy of the email is attached as Exhibit “A.”

       5.      After reviewing the law we determined that the election code does not authorize or
               address the action noted in the Nov. 2, 2020 communication from Jonathan Marks.

       6.      Berks County disagreed with the Department of State’s guidance.

       7.      Berks County did not contact any voters or provide any voter information to party
               or candidate representatives.

       8.      Berks County chose not to follow the Department of State’s Guidance.

       9.      All votes should count equally not only in Berks County, but in all counties across
               Pennsylvania.



I declare under penalty of perjury that the foregoing is true and correct.


Executed on: November 6, 2020                         By:
                                                              Christian Y. Leinbach




                                                  1
